Citation Nr: 1533814	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  15-10 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania.


THE ISSUE

Entitlement to waiver of recovery of an overpayment in VA disability compensation benefits of $4,657.84, to include validity of the debt.

The matters of (1) Entitlement to a rating in excess of 30 percent for migraine headaches, (2) Entitlement to service connection for right knee anterior cruciate ligament (ACL) reconstruction repair to include as secondary to service-connected left knee disability, (3) Entitlement to a rating in excess of 20 percent for left knee disability status post arthroscopic ACL repair with patellar tendonitis and residuals scarring, (4) Entitlement to service connection for asthma to include as due to exposure to uranium rounds and also to be considered under the laws and regulations pertaining to compensation for certain disabilities occurring in Persian Gulf veterans, (5) Entitlement to a compensable initial rating for a scar of the left foot status post bunionectomy, (6) Entitlement to a compensable initial rating for a scar of the right foot status post bunionectomy, and (7) Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities, are addressed in a separately issued Board decision.

REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to November 2000 and from February 2001 to May 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a letter determination dated in August 2013 by the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an April 2015 VA Form 9, and in response to a March 2015 Statement of the Case as set forth in the Virtual VA claims file, the Veteran requested a Board hearing by live videoconference as to the matter of entitlement to waiver of recovery of an overpayment of VA disability compensation benefits of $4,657.84, to include validity of the debt.  See 38 C.F.R. § 20.704.
    



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge of the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




